Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 11-20, drawn to a cold rolled steel sheet in the reply filed on 11/01/2021 is acknowledged.  The traversal is on the ground(s) that claim 11 patentably distinguishes over Takeda and, therefore, claims 11 and 21 have unity of invention. The technical feature is not just composition but also the mechanical properties and microstructure. The restriction still stands since this technical feature of claim 11 is not a special technical feature as it does not make a contribution over the prior art in view of over Kawabe et al. (JP-2010013700-A, see machine translation unless otherwise noted, hereinafter Kawabe).
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kawabe. Applicant is directed to the 103 rejection of claim 11 below for further detail.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 11-28 are pending in the application. Claims 21-28 are withdrawn. Claims 11-20 remain for examination with claim 1 being the independent claim. Prior grounds of rejection are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (JP-2010013700-A, see machine translation unless otherwise noted, hereinafter Kawabe).

Regarding claim 11, Kawabe teaches a cold-rolled high-strength hot-dip galvanized steel sheet for use in automobile parts ([0001], [0013]-[0015]). Kawabe further teaches a broad composition ([0013]) which overlaps the composition ranges of Mn, Al, Nb+Ti, and Fe and inevitable impurities; and within in the composition ranges for the other elements. Kawabe further teaches specific alloy No. 1 (original document: [0060], Table 3) with composition A: Fe-0.065C-0.04Si-1.70Mn-0.017P-0.0008S-0.035Al-0.0045N-0.12Cr-0.013Ti-0.045Nb-0.0008Ca (original document: [0058], Table 1, Alloy A) which meets the compositional claims limitations. 
Kawabe teaches broad phase and grain size ranges ([0013]). Kawabe further teaches that specific alloy No. 1 has 87 % ferrite (original document: [0060], Table 3, col. 3), 10 % martensite (original document: [0060], Table 3, col. 5), a ferrite phase crystal average grain size of 5.5 µm (original document: [0060], Table 3, col. 4), and is silent on containing unrecrystallized ferrite which meet the claim limitations for area ratio of ferrite, martensite, unrecrystallized ferrite, and average ferrite grain size. 


Instant Claim 11
Kawabe Broad Range
Kawabe Inventive Alloy No. 1
Composition (wt.% )



C
0.06-0.14
0.06 to 0.09
0.065
Si
less than 0.50
0.1 or less
0.04
Mn
1.6-2.5
1.5-2.0
1.70
P
not more than 0.10
0.020 or less
0.017
S
not more than 0.020
0.0020 or less
0.0008
Al
0.01-0.10
0.005 to 0.050
0.035
N
not more than 0.010
0.0050 or less
0.0045
Nb
not more than 0.080 (including 0)
0.005 to 0.050
0.045
Ti
not more than 0.080 (including 0)
0.005 to 0.020
0.013
Nb + Ti
0.020-0.080
0.010 to 0.070*
0.058*
Fe and inevitable impurities
Balance
Balance
Balance
Microstructure:



Ferrite (%)
85 or more
80 to 90
87
Martensite (%)
3-15
10 or more
10
Unrecrystallized Ferrite (%)
not more than 5
---
---
Ferrite grain size (µm)
2-8
5 to 10
5.5

*while Kawabe does not explicitly teach Nb + Ti, the sum can be calculated from the individual ranges of Nb and Ti. 

Kawabe further teaches specific alloy No. 1 has a YR of 76% (0.76) (original document: [0060], Table 3, col. 12) and 90 ° as the longitudinal direction as the direction of the tensile strength specimen at [0056]), which meets the mechanical property yield ratio YR in a direction perpendicular to a rolling direction limitation. 
Inventive Alloy No. 1 with composition, microstructure, and yield ratio falling inside the ranges as claimed.  
The instant specification teaches a method for making a high-strength cold rolled steel sheet.  In particular, the instant specification teaches the claimed ratio of tensile strength is dependent on the unrecrystallized ferrite present ([0037]) and the formation of the unrecrystallized ferrite is suppressed by performing a soaking process after cold rolling with annealing in the temperature range of 840-940°C for 30-120 seconds ([0070]-[0071]).
 Kawabe teaches a method of manufacturing a cold-rolled high-strength steel sheet with a step after cold rolling of holding at an annealing temperature of 800 to 900°C for 10 to 500 seconds ([0038]).
The ratio of tensile strength property would have naturally flowed from Kawabe since the claimed the composition of a high strength steel sheet of specific alloy No. 1 is within the claimed ranges, and the disclosed processing ([0038]) is substantially similar to the instant method ([0070]-[0071]). It would have been obvious to alter Kawabe specific alloy No. 1 through routine investigation of the broad methods as taught by Kawabe within the disclosed prior art ranges because Kawabe teaches the same utility over the whole ranges disclosed.
With regards to the limitation of “and a ratio (L/d) of an average value L (μm) among intervals between martensite grains closest to each other to the average crystal grain size d of the ferrite is 0.20-0.80”, Kawabe is silent on this limitation.  However, Kawabe teaches a cold rolled steel sheet with overlapping composition and microstructure, and teaches an Inventive Alloy No. 1 with composition, microstructure, and yield ratio falling inside the ranges as claimed.  
The instant specification teaches a method for making a high-strength cold rolled steel sheet.  In particular, the claimed ratio of an average value of intervals between martensite grains closest to each other to the average crystal grain size of the ferrite is dependent on the processing step after soaking of the retention time of 30-300 seconds in the temperature range of 600-500°C ([0074]-[0076]). Additionally, the instant specification teaches the retention time in the above temperature range means a total time during which the steel sheet is retained at 600 to 500°C in the cooling process, irrespective of whether it is during cooling or temperature retaining ([0075]).
Kawabe teaches a method of manufacturing a cold-rolled high-strength steel sheet with a step after the annealing of cooling the steel sheet to the temperature range of 450 to 650 °C, and that the average cooling rate is 2 to 50 ° C/sec to the cooling stop temperature ([0038]). 
The ratio of intervals between martensite grains to grain size of the ferrite property would have naturally flowed from Kawabe since the claimed the composition of a high strength steel sheet of specific alloy No. 1 is within the claimed ranges, and the disclosed processing ([0038]) is substantially similar to the instant method ([0074]-[0076]). It would have been  because Kawabe teaches the same utility over the whole ranges disclosed.
Regarding claim 12, Kawabe specific alloy No. 1 (original document: [0060], Table 3) with composition A has 0.12 wt.% Cr (original document: [0058], Table 1, Alloy A) which meets the limitation.
Regarding claim 13-16, Kawabe teaches the hot-dip galvanized steel sheet is produced by hot-dip zinc-plating ([0014]-[0015]) meeting the limitations of the claims. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe as applied to claims 11-16 above and further in view of Shastry (Pub. date: 2005, Corrosion of Metallic Coated Steels; hereinafter Shastry).
Regarding claim 17-18, Kawabe is silent on the zinc-based plated layer is an alloyed hot-dip galvanized layer.
Shastry teaches general coating of steels (pg. 35-39). Shastry further teaches that the main reason to apply a metallic coating to a steel substrate is corrosion protection (pg. 35, ¶1). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the hot-dip zinc-plating of Kawabe with a hot-dip galvannealed zinc-iron alloy coating, because hot-dip zinc-plating and hot-dip galvannealed zinc-iron alloy coating are art recognized equivalents suitable for the same purpose. It is obvious to substitute equivalents known for the same purpose. See MPEP §2144.06 II.
Regarding claim 19-20, Kawabe is silent on the zinc-based plated layer is an electrogalvanized layer.
Shastry further teaches zinc-coated steels are generally produced by either hot dipping or electroplating (pg. 35, Section: Zinc-Base Coatings, ¶1). Note zinc coated by electroplating is another term for electrogalvanized. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the hot-dip zinc-plating of Kawabe with zinc coating by electroplating, because hot-dip zinc-plating and zinc coating by electroplating are art recognized equivalents suitable for the same purpose. It is obvious to substitute equivalents known for the same purpose. See MPEP §2144.06 II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,900,096 (‘096). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of ‘096 teach a steel sheet with an overlapping composition and microstructure as that recited in the instant claims 11-12.
Presented in the table below is a comparison of the compositional, microstructural phase area fraction, and ferrite grain size limitations of the instant claims with the claims of ‘096.

Instant Claim 11
Claims 1 and 2 of ‘096
Composition (wt.% )


C
0.06-0.14
0.05 to 0.11
Si
less than 0.50
0.60 or less
Mn
1.6-2.5
1.50 to 2.10
P
not more than 0.10
0.05 or less
S
not more than 0.020
0.005 or less
Al
0.01-0.10
0.01 to 0.10
N
not more than 0.010
0.010 or less
Nb
not more than 0.080 (including 0)
0.01 to 0.10
Ti
not more than 0.080 (including 0)
0.005 to 0.07
Nb + Ti
0.020-0.080
0.015 to 0.17
Fe and inevitable impurities
Balance
Balance
Microstructure:


Ferrite (%)
85 or more
75 to 95
Martensite (%)
3-15
5 to 15
Unrecrystallized Ferrite (%)
not more than 5
10 or less
Ferrite grain size (µm)
2-8
6 or less




Instant Claim 12

One or more selected from (wt.%): 


Cr
not more than 0.3
0.50 or less
Mo
not more than 0.3
0.50 or less
B
not more than 0.005
0.01 or less
Cu
not more than 0.3
0.50 or less
Ni
not more than 0.3
0.50 or less
Sb
not more than 0.3
---


‘096 is silent with regards to the ratio of intervals between martensite grains to grain size of the ferrite and ratio of tensile strength properties. However, claims 7-16 of ‘096 appear to have an overlapping processing method, and thus the related properties would have naturally flowed from following the teachings.
Claims 7-16 of ‘096 teach a method for producing a steel sheet which overlap the instant application, including steps of a maximum achieving temperature is 730 to 900° C; retaining the heated cold-rolled full-hard steel sheet at the maximum achieving temperature for 15 to 600 seconds; and cooling the retained cold-rolled full-hard steel sheet to a cooling stop temperature at an average cooling rate of 3 to 30° C/s, the cooling stop temperature being 600° C or less.
The instant specification teaches a method for making a high-strength cold rolled steel sheet.  In particular, the claimed ratio of tensile strength is dependent on the unrecrystallized ferrite present ([0037]) and the formation of the unrecrystallized ferrite is suppressed by performing a soaking process after cold rolling with annealing in the temperature range of 840-940°C for 30-120 seconds ([0070]-[0071]). Additionally instant specification teaches, the claimed ratio of an average value of intervals between martensite grains closest to each other to the average crystal grain size of the ferrite is dependent on the processing step after soaking 
The disclosed processing of claims 7-16 of ‘096 is substantially similar to the instant method ([0070]-[0071], [0074]-[0076]). The same steel composition as claimed used for substantially similar high strength steel sheet processing would be reasonably expected to have had the claimed properties. The claimed property not disclosed by the prior art would have naturally flowed from the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Claims 3-6 and 17-24 of ‘096 teach platting layers, hot-dip galvanized layers and a hot-dip galvannealed layers which read on instant claims 13-20. 

Response to Arguments
Applicant’s arguments filed on 11/01/2021 have been considered and given appropriate weight. The three sections below are responses to the arguments. 

Applicant’s arguments relating to the restriction: 
The restriction requirement is still deemed proper over Kawabe and is therefore made final. Applicant is directed to the Election/Restriction section above for further detail. 

Applicant’s arguments relating to the 103 rejection over Kawabe and over Kawabe in further view of Shastry: 
Kawabe is silent on certain steps of the continuous annealing as provided in the instant specification. However, Kawabe teaches the crucial steps during the continuous annealing to produce the properties that Kawabe is silent on such as: annealing , retention time at annealing temperature, and cooling rate from annealing temperature to cooling stop temperature ([0038]-[0053]).  
Regarding Kawabe Inventive Alloy No. 1, while the holding time of 25 seconds is outside of the recited range of 30 to 120 seconds at a soaking annealing temperature of 840-940 °C, it would have been obvious to one of ordinary skill in the art to have altered the example by adjusting holding time through a routine investigation of the broad methods taught by Kawabe within the disclosed prior art range because Kawabe teaches the same utility over the whole range disclosed.  
According to the instant specification the claimed ratio of tensile strength is dependent on the unrecrystallized ferrite present ([0037]) and the formation of the unrecrystallized ferrite is suppressed by performing a soaking process after cold rolling with annealing in the temperature range of 840-940°C for 30-120 seconds ([0070]-[0071]).
Kawabe teaches an annealing temperature of 800 to 900°C for 10 to 500 seconds ([0038]) which overlaps the processing required to produce a product with the ratio of tensile strength property that Kawabe is silent on.  

 The instant specification teaches a method for making a high-strength cold rolled steel sheet.  In particular, the claimed ratio of an average value of intervals between martensite grains closest to each other to the average crystal grain size of the ferrite is dependent on the processing step after soaking of the retention time of 30-300 seconds in the temperature range of 600-500°C ([0074]-[0076]). Additionally, the instant specification teaches the retention time in the above temperature range means a total time during which the steel sheet is retained at 600 to 500°C in the cooling process, irrespective of whether it is during cooling or temperature retaining ([0075]).
Kawabe teaches a method of manufacturing a cold-rolled high-strength steel sheet with a step after the annealing of cooling the steel sheet to the temperature range of 450 to 650 °C, and that the average cooling rate is 2 to 50 ° C/sec to the cooling stop temperature ([0038]). Kawabe further teaches that the martensite phase is also finely dispersed ([0033]-[0034]).
Kawabe has an overlap of 500 to 600 °C, and an alloy annealed at in this range is cooled at 2 to 50 ° C/sec which mean that the alloy could be retained for 50 or less seconds {(600°C-500°C)/(2°C/s) = 50sec} which would overlap the instant specification retention of 30-300 seconds. Hence the process of Kawabe has the retention time in the temperature range to produce a product with the martensite grains structure property.  
Kawabe teaches a cold-rolled high-strength hot-dip galvanized steel sheet method with compositions, specific alloys with microstructure and overlapping processing steps which  because Kawabe teaches the same utility over the whole range disclosed.

Applicant’s arguments relating to non-statutory double patenting: 
While ‘096 does not explicitly teach the mechanical features of instant claim 11, claims 7-16 of ‘096 teach a method with overlapping retention time in the temperature range of 500 to 600 °C. Claims 7-16 of ‘096 teach an alloy annealed at in this range cooled at 3 to 30 ° C/sec could be retained there for ~33 or less seconds which would overlap the instant specification retention of 30-300 seconds. The claimed mechanical features would naturally flow from the similar composition processed in this overlapping range. 
The non-statutory double patenting rejection over US 10,900,096 is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734